Detailed Action
This is a Non-final Office action in response to communications received on 8/30/2020.  Claims 1-14 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 8/30/2020, are acknowledged.

Foreign Priority
The foreign priority filing date of 8/30/2019 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “a trust calculation unit” in claim 1.
“a shard distribution unit” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, and 7-8, the claims recite a “decryption unit which is configured for decrypting,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the “decrypting” function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6 depend from the claim rejected above and fail to cure the inherited deficiencies, and are therefore similarly rejected.
Claim 1 recites “calculating a shard trust value represented by a sum of trust values of nodes distributed to each of the plurality of shards” as well as “distributing the plurality of nodes such that deviations of the calculated shard trust values are the smallest”. The claim only recites that a shard trust value is calculated and not multiple trust values. Therefor there is insufficient antecedent basis for the plural “calculated shard trust values”. Claim 7 recites similarly indefinite limitations and is therefore similarly rejected.
Claims 2-6 and 8-14 depend from the claims rejected above and fail to cure the inherited deficiencies, and are therefore similarly rejected.
Claim 3 recites “distributes the plurality of nodes randomly to a plurality of shards” as well as “accumulates deviations between trust values obtained for a plurality of shards”. Claim 1, from which claim 3 depends, also recites “a plurality of shards”. It is unclear whether the plurality of shards recited in claim 3 is the same plurality as claim 1. Claim 9 also recites limitations which cause a similar issue with independent claim 7.
Claims 4 and 10 depend from the claims rejected above and fail to cure the inherited deficiencies, and are therefore similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is also rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claims are directed to software per se.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claim 15 recites a “A recorded medium having recorded thereon a program of instructions for executing the shard distribution method according to claim 7”. Applicant’s Specification does not explicitly limit “A recorded medium” to hardware.  "While the recitation ‘non-transitory’ is a viable option for overcoming the presumption that those media encompass signals or carrier waves, merely indicating that such media are ’physical’ or ‘tangible’ will not overcome such presumption” (In re Mewherter, Appeal No. 2012-007692, p. 14 (BPAI 2013) (precedential) (quoting U.S. Patent and Trademark Office, Evaluating Subject Matter Eligibility Under 35 USC § 101 (August 2012 Update) (pp. 11-14), available at http://www.uspto.gov/patents/law/exam/101_training_aug2012.pdf).  Pending claims are interpreted as broadly as their claims reasonably allow.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a recording medium (also called machine readable medium and other such variations) which typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of recording medium, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §1 01 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (US 2019/0205552 A1), in view of Zhang (US 2017/0310653 A1), further in view of Borgs (US 2011/0252121 A1).
 Regarding claim 1, Espinosa teaches the limitations of claim 1 substantially as follows:
A shard distribution apparatus comprising:
a trust calculation unit configured to obtain a trust value for each of a plurality of nodes in a blockchain network by receiving a consensus result from each of the 5plurality of nodes, (Espinosa; Paras. [0061] & [0206]: Maintaining trust of a blockchain through consensus, and assigning trust scores to devices which are assigned to a location (i.e. obtain a trust value for each of a plurality of nodes in a blockchain network by receiving a consensus result from each of the plurality of nodes))
a shard distribution unit configured to distribute the plurality of nodes to a plurality of shards by calculating a shard trust value represented by a sum of trust values 10of nodes distributed to each of the plurality of shards and (Espinosa; Paras. [0061] & [0206]: Maintaining trust of a blockchain through consensus, and assigning trust scores to devices which are assigned to a location (i.e. distribute the plurality of nodes to a plurality of shards) the location having a trust value equal to the sum of the devices that make up the location (i.e. calculating a shard trust value represented by a sum of trust values of nodes distributed to each of the plurality of shards))
Espinosa does not teach the limitations of claim 1 as follows:
the consensus result obtained by aggregating a result of verifying a validity of a block by each of the plurality of nodes and results of verifying a validity of the block received from other nodes; and 
distributing the plurality of nodes such that deviations of the calculated shard trust values are the smallest.  
However, in the same field of endeavor, Zhang discloses the limitations of claim 1 as follows:
the consensus result obtained by aggregating a result of verifying a validity of a block by each of the plurality of nodes and results of verifying a validity of the block received from other nodes; and (Zhang; Para. [0044]: a consensus mechanism to enable all nodes to trust the new data block (i.e. consensus result obtained by aggregating a result of verifying a validity of a block by each of the plurality of nodes and results of verifying a validity of the block received from other nodes))
Zhang is combinable with Espinosa because both are from the same field of endeavor of establishing trust in a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Espinosa to incorporate verifying validity through consensus as in Zhang in order to improve the security of the system by providing a means by which secure blockchain consensus may be used to establish trust.
Espinosa and Zhang do not teach the limitations of claim 1 as follows:
distributing the plurality of nodes such that deviations of the calculated shard trust values are the smallest.  (Borgs; Para. [0105]: Computing values of trust of all the nodes in a network by finding EQ minimizing values of trust (i.e. such that deviations of the calculated shard trust values are the smallest))
However, in the same field of endeavor, Borgs discloses the limitations of claim 1 as follows:
distributing the plurality of nodes such that deviations of the calculated shard trust values are the smallest.  
Borgs is combinable with both Espinosa and Zhang because all are from the same field of endeavor of establishing trust in a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Espinosa and Zhang to incorporate computing trust values of nodes in a network as in Borgs in order to improve the security of the system by providing a means of performing actions based on a combined trust level of participating nodes.

Regarding claim 7, Espinosa teaches the limitations of claim 7 substantially as follows:
A shard distribution method comprising: 
obtaining a trust value for each of a plurality of nodes in a blockchain network by receiving a consensus result from each of the plurality of nodes, (Espinosa; Paras. [0061] & [0206]: Maintaining trust of a blockchain through consensus, and assigning trust scores to devices which are assigned to a location (i.e. obtain a trust value for each of a plurality of nodes in a blockchain network by receiving a consensus result from each of the plurality of nodes))
10distributing the plurality of nodes to a plurality of shards by calculating a shard trust value represented by a sum of trust values of nodes distributed to each of the plurality of shards and (Espinosa; Paras. [0061] & [0206]: Maintaining trust of a blockchain through consensus, and assigning trust scores to devices which are assigned to a location (i.e. distribute the plurality of nodes to a plurality of shards) the location having a trust value equal to the sum of the devices that make up the location (i.e. calculating a shard trust value represented by a sum of trust values of nodes distributed to each of the plurality of shards))
Espinosa does not teach the limitations of claim 7 as follows:
the consensus result obtained by aggregating a result of verifying a validity of a block by each of the plurality of nodes and results of verifying a validity of the block received from other nodes; and 
distributing the plurality of nodes such that deviations of the calculated shard trust values are the smallest.  
However, in the same field of endeavor, Zhang discloses the limitations of claim 7 as follows:
the consensus result obtained by aggregating a result of verifying a validity of a block by each of the plurality of nodes and results of verifying a validity of the block received from other nodes; and (Zhang; Para. [0044]: a consensus mechanism to enable all nodes to trust the new data block (i.e. consensus result obtained by aggregating a result of verifying a validity of a block by each of the plurality of nodes and results of verifying a validity of the block received from other nodes))
Zhang is combinable with Espinosa because both are from the same field of endeavor of establishing trust in a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Espinosa to incorporate verifying validity through consensus as in Zhang in order to improve the security of the system by providing a means by which secure blockchain consensus may be used to establish trust.
Espinosa and Zhang do not teach the limitations of claim 7 as follows:
distributing the plurality of nodes such that deviations of the calculated shard trust values are the smallest.  
However, in the same field of endeavor, Borgs discloses the limitations of claim 7 as follows:
distributing the plurality of nodes such that deviations of the calculated shard trust values are the smallest.  (Borgs; Para. [0105]: Computing values of trust of all the nodes in a network by finding EQ minimizing values of trust (i.e. such that deviations of the calculated shard trust values are the smallest))
Borgs is combinable with both Espinosa and Zhang because all are from the same field of endeavor of establishing trust in a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Espinosa and Zhang to incorporate computing trust values of nodes in a network as in Borgs in order to improve the security of the system by providing a means of performing actions based on a combined trust level of participating nodes.

Regarding claim 14, Espinosa, Zhang and Borgs teach the limitations of claim 7.
Espinosa, Zhang and Borgs teach the limitations of claim 14 as follows:
A recorded medium having recorded thereon a program of instructions for executing the shard distribution method according to claim 7. (Espinosa; Para. [0018]: Software program installed on an IoT device)

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (US 2019/0205552 A1), in view of Zhang (US 2017/0310653 A1), further in view of Borgs (US 2011/0252121 A1), as applied to claims 1 and 7, further in view of Bleikertz (US 2020/0128022 A1).
 Regarding claim 2, Espinosa, Zhang and Borgs teach the limitations of claim 1.
Espinosa, Zhang and Borgs do not teach the limitations of claim 2 as follows:
The shard distribution apparatus of claim 1, wherein the shard distribution unit distributes the nodes such that nodes having a same trust value are not assigned to a same 15shard.  
However, in the same field of endeavor, Bleikertz discloses the limitations of claim 2 as follows:
The shard distribution apparatus of claim 1, wherein the shard distribution unit distributes the nodes such that nodes having a same trust value are not assigned to a same 15shard.  (Bleikertz; Para. [0126]: Nodes in a domain (i.e. shard) may be assigned different trust levels such as “strong” for an administrator and “weak” for a participant (i.e. distributes the nodes such that nodes having the same trust value are not assigned to the same shard))
Bleikertz is combinable with Espinosa, Zhang and Borgs because all are from the same field of endeavor of establishing trust in a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Espinosa, Zhang and Borgs to incorporate the usage of differing levels of trust in a grouping of nodes as in Bleikertz in order to improving the security of the system by providing a means by which devices may have a corresponding level of trust in a system.

Regarding claim 8, Espinosa, Zhang and Borgs teach the limitations of claim 7.
Espinosa, Zhang and Borgs do not teach the limitations of claim 8 as follows:
The shard distribution method of claim 7, wherein the distributing of the plurality of nodes comprises distributing the nodes such that nodes having a same trust value are not assigned to a same shard.  
However, in the same field of endeavor, Bleikertz discloses the limitations of claim 8 as follows:
The shard distribution method of claim 7, wherein the distributing of the plurality of nodes comprises distributing the nodes such that nodes having a same trust value are not assigned to a same shard.  (Bleikertz; Para. [0126]: Nodes in a domain (i.e. shard) may be assigned different trust levels such as “strong” for an administrator and “weak” for a participant (i.e. distributes the nodes such that nodes having the same trust value are not assigned to the same shard))
Bleikertz is combinable with Espinosa, Zhang and Borgs because all are from the same field of endeavor of establishing trust in a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Espinosa, Zhang and Borgs to incorporate the usage of differing levels of trust in a grouping of nodes as in Bleikertz in order to improving the security of the system by providing a means by which devices may have a corresponding level of trust in a system.

Allowable Subject Matter
Claims 3-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 3, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
	The shard distribution apparatus of claim 1, wherein the shard distribution unit: distributes the plurality of nodes randomly to a plurality of shards, arranges indexes of the shards to which the plurality of nodes have been distributed as genes to obtain a plurality of parent chromosomes, selects at least one gene from among genes of a pair of parent chromosomes selected from the plurality of parent chromosomes and exchanges corresponding genes to obtain offspring chromosomes, selects at least one gene from the obtained offspring chromosomes and mutates the selected gene to another shard index, accumulates deviations between trust values obtained for a plurality of shards based on shard indexes formed as genes arranged in the mutated offspring chromosomes, if the accumulated trust value deviations do not exceed a predefined threshold deviation, then distributes the plurality of nodes based on the shard indexes formed as genes arranged in the mutated offspring chromosomes, and if the accumulated trust value deviations do exceed the threshold deviation, then sets the offspring chromosomes as parent chromosomes and again obtains and mutates offspring chromosomes.
Furthermore, claim 4 contains allowable subject matter based on the virtue of dependency from claim 3.

	As to claim 5, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
	The shard distribution apparatus of claim 1, wherein the shard distribution unit receives a subjective consensus opinion (hereinafter referred to as "SCO") vector from each of the plurality of nodes of the blockchain network, combines the SCO vectors to obtain a local consensus result (hereinafter referred to as "LCR") matrix, and calculates the trust value for each of the plurality of nodes by using the LCR matrix, and wherein each of the plurality of nodes obtains the SCO vector by verifying a validity of a block and aggregating its validity verification result with validity verification results made by other nodes.  
Furthermore, claim 6 contains allowable subject matter based on the virtue of dependency from claim 5.

	As to claim 9, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
	The shard distribution method of claim 7, wherein the distributing of the plurality of nodes comprises:  obtaining a plurality of parent chromosomes by distributing the plurality of nodes randomly to a plurality of shards and arranging indexes of the shards to which the plurality of nodes have been distributed as genes; obtaining offspring chromosomes by selecting at least one gene from among genes of a pair of parent chromosomes selected from the plurality of parent chromosomes and exchanging corresponding genes; mutating at least one gene selected from the offspring chromosomes into another shard index; and obtaining a shard trust value by calculating a sum of trust values of nodes included in each of the plurality of shards based on the shard indexes arranged as genes in the mutated offspring chromosomes; accumulating deviations between trust values obtained for the plurality of shards; distributing the plurality of nodes based on the shard indexes formed as genes arranged in the mutated offspring chromosomes if the accumulated trust value deviations do not exceed a predefined threshold deviation; and setting the offspring chromosomes as parent chromosomes and obtaining and mutating offspring chromosomes again if the accumulated trust value deviations do exceed a predefined threshold deviation.

Furthermore, claim 10 contains allowable subject matter based on the virtue of dependency from claim 9.

	As to claim 11, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
	The shard distribution method of claim 7, wherein the obtaining of the trust value comprises: receives a plurality of SCO vectors, the SCO vector obtained by each of the plurality of nodes aggregating its validity verification result for a block with validity verification results made by other nodes; obtaining a local consensus result (hereinafter referred to as "LCR") matrix by converting the plurality of SCO vectors received respectively from the plurality of nodes in a predefined manner and combining the SCO vectors; and calculating a trust value for each of the plurality of nodes by using the LCR matrix.

Furthermore, claims 12-13 contain allowable subject matter based on the virtue of dependency from claim 11.

Prior Art Considered But Not Relied Upon
Tipton (US 2019/0370250 A1) which teaches a blockchain ecosystem for verifying and maintaining integrity of data transactions based on distributed ledger.
Yan (US 2021/0160056 A1) which teaches an apparatus for decentralized trust evaluation in a distributed network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438 
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438